           Case 1:18-cv-10989-JMF Document 19 Filed 12/19/18 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
NAIM SAYODI, RAY SANCHEZ, and ABU
OMAR, on behalf of themselves and all others
similarly situated,                                              No. 18 Civ. 10989 (JMF)

                                   Plaintiffs,

                                                                      ANSWER TO COMPLAINT
              -against-

HIGHGATE HOTELS, L.P., and
KNICKERBOCKER HOTEL,

                                   Defendants.

-------------------------------------------------------------X

        Defendants Highgate Hotels, L.P. and Knickerbocker Hotel (collectively, “Defendants”),

by their attorneys Meltzer, Lippe, Goldstein & Breitstone, LLP, as and for its Answer to the

Complaint filed by Naim Sayodi (“Sayodi”), Ray Sanchez (“Sanchez”), and Abu Omar

(“Omar”), on behalf of themselves and all others similarly situated (collectively, “Plaintiffs”) on

or about November 2, 2018 (the “Complaint”) responds as follows:

                                             INTRODUCTION

        1.       Paragraph “1” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

therein, except admit Plaintiffs attempt to proceed in the manner described therein.

        2.       Paragraph “2” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

therein, except admit Plaintiff Omar attempts to proceed in the manner described therein.

                                     PRELIMINARY STATEMENT

        3.       Defendants deny the allegations set forth in Paragraph “3” of the Complaint.



866286-1                                                1
           Case 1:18-cv-10989-JMF Document 19 Filed 12/19/18 Page 2 of 20



       4.      Defendants deny the allegations set forth in Paragraph “4” of the Complaint.

       5.      Defendants deny the allegations set forth in Paragraph “5” of the Complaint.

       6.      Paragraph “6” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.

       7.      Defendants deny the allegations set forth in Paragraph “7” of the Complaint.

       8.      Defendants deny the allegations set forth in Paragraph “8” of the Complaint.

       9.      Paragraph “9” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

therein, except admit Plaintiffs attempt to proceed in the manner described therein.

                                JURISDICTION AND VENUE

       10.     Defendants deny the allegations set forth in Paragraph “10” of the Complaint.

                               DEMAND FOR A JURY TRIAL

       11.     Paragraph “11” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

therein, except admit that Plaintiffs demand a jury trial, but further deny that Plaintiffs or any

putative plaintiff have stated a claim for relief upon which a jury trial should be held and

otherwise deny all allegations in Plaintiffs “Demand For A Jury Trial” clause of the Complaint.

                                            PARTIES

       12.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “12” of the Complaint.

       13.     Paragraph “13” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.




866286-1                                        2
           Case 1:18-cv-10989-JMF Document 19 Filed 12/19/18 Page 3 of 20



       14.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “14” of the Complaint.

       15.     Paragraph “15” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.

       16.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “16” of the Complaint.

       17.     Paragraph “17” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.

       18.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph “18” of the Complaint.

       19.     Paragraph “19” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.

HIGHGATE HOTELS, L.P.

       20.     Defendants deny the allegations set forth in Paragraph “20” of the Complaint,

except admit Highgate Hotels, L.P. is authorized to do business in New York.

       21.     Paragraph “21” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

therein.

       22.     Defendants deny the allegations set forth in Paragraph “22” of the Complaint

except admit Highgate Hotels, L.P. manages the property located at 6 Times Square, New York,

New York 10036, commonly known as “The Knickerbocker Hotel.”

       23.     Defendants deny the allegations set forth in Paragraph “23” of the Complaint.




866286-1                                        3
           Case 1:18-cv-10989-JMF Document 19 Filed 12/19/18 Page 4 of 20



       24.     Paragraph “24” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

therein.

KNICKERBOCKER HOTEL

       25.     Defendants admit the allegations set forth in Paragraph “25” of the Complaint.

       26.     Defendants deny the allegations set forth in Paragraph “26” of the Complaint.

       27.     Defendants deny the allegations set forth in Paragraph “27” of the Complaint.

       28.     Paragraph “28” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph “28” of the Complaint.

                      RULE 23 CLASS ALLEGATIONS – NEW YORK

       29.     Paragraph “29” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein,

except admit Plaintiffs attempt to proceed in the manner described therein.

       30.     Paragraph “30” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.

       31.     Paragraph “31” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.

       32.     Paragraph “32” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.

       33.     Paragraph “33” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.




866286-1                                         4
           Case 1:18-cv-10989-JMF Document 19 Filed 12/19/18 Page 5 of 20



       34.     Paragraph “34” of the Complaint, and its subsections “(a)” through “(i),” assert a

legal conclusion which requires no response. To the extent a response is required, Defendants

deny the allegations set forth therein (including subsections “(a)” through “(i)” thereof).

       35.     Paragraph “35” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.

       36.     Paragraph “36” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.

       37.     Defendants deny the allegations set forth in Paragraph “37” of the Complaint.

       38.     Defendants deny the allegations set forth in Paragraph “38” of the Complaint.

                          INDIVIDUAL FACTUAL ALLEGATIONS

                                         NAIM SAYODI

       39.     Defendants deny the allegations set forth in Paragraph “39” of the Complaint

except admit Plaintiff Sayodi performed work services at “St. Cloud” in The Knickerbocker

Hotel located at 6 Times Square, New York, New York 10036 for a period of time relevant in

this matter.

       40.     Defendants deny the allegations set forth in Paragraph “40” of the Complaint.

       41.     Defendants deny the allegations set forth in Paragraph “41” of the Complaint.

       42.     Defendants deny the allegations set forth in Paragraph “42” of the Complaint.

       43.     Defendants deny the allegations set forth in Paragraph “43” of the Complaint.

       44.     Defendants deny the allegations set forth in Paragraph “44” of the Complaint.

       45.     Defendants deny the allegations set forth in Paragraph “45” of the Complaint.

       46.     Defendants deny the allegations set forth in Paragraph “46” of the Complaint.

       47.     Defendants deny the allegations set forth in Paragraph “47” of the Complaint.




866286-1                                         5
           Case 1:18-cv-10989-JMF Document 19 Filed 12/19/18 Page 6 of 20



          48.   Defendants deny the allegations set forth in Paragraph “48” of the Complaint.

                                        RAY SANCHEZ

          49.   Defendants deny the allegations set forth in Paragraph “39” of the Complaint

except admit Plaintiff Sanchez performed work services at “St. Cloud” in The Knickerbocker

Hotel located at 6 Times Square, New York, New York 10036 for a period of time relevant in

this matter.

          50.   Defendants deny the allegations set forth in Paragraph “50” of the Complaint.

          51.   Defendants deny the allegations set forth in Paragraph “51” of the Complaint.

          52.   Defendants deny the allegations set forth in Paragraph “52” of the Complaint.

          53.   Defendants deny the allegations set forth in Paragraph “53” of the Complaint.

          54.   Defendants deny the allegations set forth in Paragraph “54” of the Complaint.

          55.   Defendants deny the allegations set forth in Paragraph “55” of the Complaint.

                                          ABU OMAR

          56.   Defendants deny the allegations set forth in Paragraph “39” of the Complaint

except admit Plaintiff Omar performed work services at “St. Cloud” in The Knickerbocker Hotel

located at 6 Times Square, New York, New York 10036 for a period of time relevant in this

matter.

          57.   Defendants deny the allegations set forth in Paragraph “57” of the Complaint.

          58.   Defendants deny the allegations set forth in Paragraph “58” of the Complaint.

          59.   Defendants deny the allegations set forth in Paragraph “59” of the Complaint.

          60.   Defendants deny the allegations set forth in Paragraph “60” of the Complaint.

          61.   Defendants deny the allegations set forth in Paragraph “61” of the Complaint.

          62.   Defendants deny the allegations set forth in Paragraph “62” of the Complaint.




866286-1                                        6
           Case 1:18-cv-10989-JMF Document 19 Filed 12/19/18 Page 7 of 20



       63.      Defendants deny the allegations set forth in Paragraph “63” of the Complaint.

           AS AND FOR A FIRST CAUSE OF ACTION AGAINST DEFENDANTS
               (Violation of 29 U.S.C. §203(m) and (t) – Illegal Retention of Tips)

       64.      Defendants repeat and incorporate by reference all denials, admissions, and other

responses to the allegations contained in Paragraphs “1” through “63” of the Complaint, as if

said statements were repeated herein at length in response to Paragraph “64” of the Complaint.

       65.      Paragraph “65” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein

and respectfully refers the Court to the statutory authority cited therein which speak for itself.

       66.      Paragraph “66” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein

and respectfully refers the Court to the statutory authority cited therein which speak for

themselves.

       67.      Defendants deny the allegations set forth in Paragraph “67” of the Complaint.

       68.      Defendants deny the allegations set forth in Paragraph “68” of the Complaint.

       69.      Paragraph “69” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein

and respectfully refers the Court to the statutory authority cited therein which speak for

themselves.

       70.      Paragraph “70” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein

and respectfully refers the Court to the statutory authority cited therein which speak for

themselves.




866286-1                                          7
           Case 1:18-cv-10989-JMF Document 19 Filed 12/19/18 Page 8 of 20



       71.     Paragraph “71” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.

        AS AND FOR A SECOND CAUSE OF ACTION AGAINST DEFENDANTS
          (Illegal Tip Retention, NYLL§196-d; 12 CRR-NY §146-2.18 and §146-2.20)

       72.     Defendants repeat and incorporate by reference all denials, admissions, and other

responses to the allegations contained in Paragraphs “1” through “71” of the Complaint, as if

said statements were repeated herein at length in response to Paragraph “72” of the Complaint.

       73.     Paragraph “73” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “73” of the Complaint and respectfully refers the Court to the statutory authority cited

therein which speaks for itself.

       74.     Paragraph “74” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.

       75.     Paragraph “75” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “75” of the Complaint and respectfully refers the Court to the statutory authority cited

therein which speaks for itself.

       76.     Paragraph “76” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.

       77.     Paragraph “77” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.




866286-1                                        8
           Case 1:18-cv-10989-JMF Document 19 Filed 12/19/18 Page 9 of 20



           AS AND FOR A THIRD CAUSE OF ACTION AGAINST DEFENDANTS
                        (Failure to Pay Minimum Wage – NYSLL)

       78.     Defendants repeat and incorporate by reference all denials, admissions, and other

responses to the allegations contained in Paragraphs “1” through “77” of the Complaint, as if

said statements were repeated herein at length in response to Paragraph “78” of the Complaint.

       79.     Paragraph “79” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.

       80.     Paragraph “80” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.

       81.     Paragraph “81” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “81” of the Complaint and respectfully refers the Court to the statutory authority cited

therein which speaks for itself.

       82.     Paragraph “82” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “82” of the Complaint and respectfully refers the Court to the statutory authority cited

therein which speaks for themselves.

       83.     Paragraph “83” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “83” of the Complaint and respectfully refers the Court to the statutory authority cited

therein which speaks for themselves.

       84.     Paragraph “84” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in




866286-1                                        9
           Case 1:18-cv-10989-JMF Document 19 Filed 12/19/18 Page 10 of 20



Paragraph “84” of the Complaint and respectfully refer the Court to the statutory authority cited

therein which speaks for themselves.

       85.      Paragraph “85” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.

       AS AND FOR A FOURTH CAUSE OF ACTION AGAINST DEFENDANTS
                    (Unlawful Tip Sharing under NYLL § 196-d)

       86.      Defendants repeat and incorporate by reference all denials, admissions, and other

responses to the allegations contained in Paragraphs “1” through “85” of the Complaint, as if

said statements were repeated herein at length in response to Paragraph “86” of the Complaint.

       87.      Defendants deny the allegations set forth in Paragraph “87” of the Complaint.

       88.      Defendants deny the allegations set forth in Paragraph “88” of the Complaint.

       89.      Paragraph “89” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “89” of the Complaint and respectfully refer the Court to the statutory authority cited

therein which speaks for itself.

       90.      Paragraph “90” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.

           AS AND FOR A FIFTH CAUSE OF ACTION AGAINST DEFENDANTS
           (Tip Pooling Records Violation under NYLL § 195(4) & 12 NYCRR § 146-2.17)

       91.      Defendants repeat and incorporate by reference all denials, admissions, and other

responses to the allegations contained in Paragraphs “1” through “90” of the Complaint, as if

said statements were repeated herein at length in response to Paragraph “91” of the Complaint.

       92.      Paragraph “92” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in




866286-1                                        10
           Case 1:18-cv-10989-JMF Document 19 Filed 12/19/18 Page 11 of 20



Paragraph “92” of the Complaint and respectfully refer the Court to the statutory authority cited

therein which speaks for themselves.

       93.      Paragraph “93” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “93” of the Complaint and respectfully refer the Court to the statutory authority cited

therein which speaks for itself.

       94.      Paragraph “94” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.

       95.      Paragraph “95” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.

           AS AND FOR A SIXTH CAUSE OF ACTION AGAINST DEFENDANTS
              (Violation of NYLL § 195(1) – Time of Hire Wage Notice Requirement)

       96.      Defendants repeat and incorporate by reference all denials, admissions, and other

responses to the allegations contained in Paragraphs “1” through “95” of the Complaint, as if

said statements were repeated herein at length in response to Paragraph “96” of the Complaint.

       97.      Paragraph “97” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “97” of the Complaint and respectfully refer the Court to the statutory authority cited

therein which speaks for itself.

       98.      Paragraph “98” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “98” of the Complaint and respectfully refer the Court to the statutory authority cited

therein which speaks for itself.




866286-1                                        11
           Case 1:18-cv-10989-JMF Document 19 Filed 12/19/18 Page 12 of 20



       99.      Paragraph “99” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.

       100.     Paragraph “100” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “100” of the Complaint and respectfully refer the Court to the statutory authority cited

therein which speaks for itself.

       AS AND FOR A SEVENTH CAUSE OF ACTION AGAINST DEFENDANTS
                 (Violation of NYLL § 195(3) – Pay Stub Requirement)

       101.     Defendants repeat and incorporate by reference all denials, admissions, and other

responses to the allegations contained in Paragraphs “1” through “100” of the Complaint, as if

said statements were repeated herein at length in response to Paragraph “101” of the Complaint.

       102.     Paragraph “102” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “102” of the Complaint and respectfully refer the Court to the statutory authority cited

therein which speaks for itself.

       103.     Paragraph “103” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.

       104.     Paragraph “104” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.

       105.     Paragraph “105” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “105” of the Complaint and respectfully refer the Court to the statutory authority cited

therein which speaks for itself.




866286-1                                        12
           Case 1:18-cv-10989-JMF Document 19 Filed 12/19/18 Page 13 of 20



                      AS AND FOR AN EIGHTH CLAIM FOR RELIEF
                   BY PLAINTIFF ABU OMAR AGAINST DEFENDANTS
              (Discrimination and Retaliation on the Basis of Religion in Violation of
            NYSHRL, N.Y. Exec. Law § 296; and NYCHRL, N.Y.C. Admn. Code § 8-107)

       106.     Defendants repeat and incorporate by reference all denials, admissions, and other

responses to the allegations contained in Paragraphs “1” through “105” of the Complaint, as if

said statements were repeated herein at length in response to Paragraph “106” of the Complaint.

       107.     Paragraph “107” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth in

Paragraph “107” of the Complaint and respectfully refer the Court to the statutory authority cited

therein which speaks for themselves.

       108.     Defendants deny the allegations set forth in Paragraph “108” of the Complaint.

       109.     Defendants deny the allegations set forth in Paragraph “109” of the Complaint.

       110.     Defendants deny the allegations set forth in Paragraph “110” of the Complaint.

       111.     Paragraph “111” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.

       112.     Paragraph “112” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.

       113.     Paragraph “113” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.

       114.     Paragraph “114” of the Complaint asserts a legal conclusion which requires no

response. To the extent a response is required, Defendants deny the allegations set forth therein.

                                   “PRAYER FOR RELIEF”

       115.     The “PRAYER FOR RELIEF” clause, including subsections “(a)” – “(l)”, state a

prayer for relief to which no responsive pleading is required. To the extent a responsive pleading



866286-1                                        13
           Case 1:18-cv-10989-JMF Document 19 Filed 12/19/18 Page 14 of 20



is required, Defendants deny the allegations therein and deny Plaintiffs are entitled to any relief

whatsoever.

                                  ADDITIONAL AVERMENTS

       116.      Defendants deny all claims and allegations not unequivocally admitted herein.

                                             ****

                 DEFENDANTS’ AFFIRMATIVE AND OTHER DEFENSES

       By way of further Answer, Defendants assert the following affirmative and other

defenses.    In asserting these defenses, Defendants are providing notice to Plaintiffs of the

defenses Defendants intend to raise, and Defendants do not assume the burden of proof as to any

of the following defenses where the law does not impose such burden on Defendants.

                               AS AND FOR A FIRST DEFENSE

       The Complaint fails, in whole or in part, to state a cause of action upon which relief can

be granted as a matter of fact and law.

                              AS AND FOR A SECOND DEFENSE

       The Complaint is barred, in whole or in part, by the applicable statutes of limitation

and/or administrative filing periods.

                               AS AND FOR A THIRD DEFENSE

       The Complaint is barred, in whole or in party, by the doctrines of laches, estoppel, and/or

unclean hands.

                              AS AND FOR A FOURTH DEFENSE

       The Complaint fails to state a claim upon which either pre-judgment or post-judgment

interest, liquidated damages, punitive damages, exemplary damages or attorneys’ fees may be

awarded.



866286-1                                        14
           Case 1:18-cv-10989-JMF Document 19 Filed 12/19/18 Page 15 of 20



                               AS AND FOR A FIFTH DEFENSE

       Without admitting that Plaintiffs were subject to the minimum wage, overtime and wage-

hour provisions of the FLSA, the NYLL, or any other equivalent federal or New York State law,

Plaintiffs were paid properly under all applicable wage and hour laws.

                               AS AND FOR A SIXTH DEFENSE

       Plaintiffs cannot establish a willful violation under the FLSA or NYLL.

                             AS AND FOR A SEVENTH DEFENSE

       Any acts or omission on the part of Defendants were in good faith, and Defendants had

reasonable grounds for believing that any such acts or omissions were not in violation of the

FLSA, NYLL or any other applicable federal, state or local laws, rules, regulations, statutes,

ordinances or guidelines, and thus Plaintiffs cannot recover any damages in this matter, including

but not limited to liquidated damages.

                             AS AND FOR AN EIGHTH DEFENSE

       Defendants were not, and are not, an “employer” of Plaintiffs or any other putative

plaintiff or incumbent or former employee relevant herein within the meaning of the FLSA or

NYLL or any other relevant federal or state law, regulation or ordinance during the periods

alleged in the Complaint and, as such, all claims as against Defendants should be dismissed.

                               AS AND FOR A NINTH DEFENSE

       The Complaint should be dismissed to the extent Plaintiffs’ claims are not pleaded fully

or to the extent Plaintiffs did not qualify for such statutory protection.

                              AS AND FOR A TENTH DEFENSE

       Plaintiffs’ claims are barred in whole or in part by the doctrine of de minimis non curat

lex.




866286-1                                          15
           Case 1:18-cv-10989-JMF Document 19 Filed 12/19/18 Page 16 of 20



                          AS AND FOR A ELEVENTH DEFENSE

       Plaintiffs are not entitled to equitable relief insofar as he has an adequate remedy at law.

                           AS AND FOR A TWELFTH DEFENSE

       To the extent discovery reveals Plaintiffs falsely reported their hours of purported work

and there is no evidence that Defendants authorized, suffered or permitted the false reporting of

hours, and to the extent Defendants employed Plaintiffs, Defendants invoke the doctrines of

estoppel and avoidable consequences to bar the claims asserted by Plaintiffs.

                         AS AND FOR A THIRTEENTH DEFENSE

       Without admitting Defendants employed Plaintiffs, Plaintiffs were provided adequate

notice of the tip credit provisions under the FLSA and NYLL.

                         AS AND FOR A FOURTEENTH DEFENSE

       Plaintiffs’ claims are barred by the doctrines of payment, tender, discharge, waiver or

abandonment.

                          AS AND FOR A FIFTEENTH DEFENSE

       Pendent or other jurisdiction should not be exercised over any of Plaintiffs’ claims

brought pursuant to the NYLL or any other state law, statute, regulation or ordinance.

                         AS AND FOR AN SIXTEENTH DEFENSE

       The Complaint is barred, in whole or in part, by the doctrine of after-acquired evidence.

                        AS AND FOR A SEVENTEENTH DEFENSE

       Plaintiffs are not entitled to cumulative liquidated damages with respect to his FLSA and

NYLL claims. See, e.g., Chowdhury v. Hamza Express Food Corp., 666 Fed. Appx. 59, 60 (2d

Cir. 2016); Inclan v. New York Hospitality Group, 95 F. Supp. 3d 490 (S.D.N.Y. 2015).




866286-1                                        16
           Case 1:18-cv-10989-JMF Document 19 Filed 12/19/18 Page 17 of 20



                          AS AND FOR A EIGHTEENTH DEFENSE

        At no point in time did Defendants retain any portion (or distribute any portion of)

gratuities from Plaintiffs’ to any tip ineligible employee.

                          AS AND FOR A NINETEENTH DEFENSE

        Plaintiffs’ claims for “Failure to Provide Wage Statements” are barred pursuant to NYLL

§ 198(1-d), as Defendant made “complete and timely payment of all wages due.”

                           AS AND FOR A TWENTIETH DEFENSE

        Plaintiffs’ claims for “Failure to Provide Wage Notices” are barred pursuant to NYLL §

198(1-b), as Defendant made “complete and timely payment of all wages due.”

                         AS AND FOR A TWENTY-FIRST DEFENSE

        Defendants cannot be held liable for any of Plaintiffs’ claims alleged herein, as

Defendants cannot be found to employ, or to have employed, Plaintiffs upon a “joint” employer

theory of liability as a matter of law.

                       AS AND FOR A TWENTY-SECOND DEFENSE

        Plaintiffs are not adequate representatives of the putative class action.

                         AS AND FOR A TWENTY-THIRD DEFENSE

        The Complaint is barred to the extent Plaintiffs seek or may seek vindication of claims

asserted therein in another jurisdiction, forum and/or venue.

                       AS AND FOR A TWENTY-FOURTH DEFENSE

        Any recovery and/or relief to which Plaintiffs may be entitled herein (Defendants aver

they are entitled to no recovery and/or relief) must be proportionately reduced to the extent

Plaintiffs recovered, received, may recover, and/or may receive any damages and/or relief in

another jurisdiction, forum and/or venue.




866286-1                                         17
           Case 1:18-cv-10989-JMF Document 19 Filed 12/19/18 Page 18 of 20



                        AS AND FOR A TWENTY-FIFTH DEFENSE

       Plaintiffs and the putative class fail to meet the criteria necessary to maintain a class

action under the Federal Rules of Civil Procedure, Rule 23.

                        AS AND FOR A TWENTY-SIXTH DEFENSE

       Plaintiffs and the putative class fail to meet the criteria necessary to satisfy the

numerosity requirement, as set forth in the Federal Rules of Civil Procedure, Rule 23.

                      AS AND FOR A TWENTY-SEVENTH DEFENSE

       Plaintiffs and the putative class fail to meet the criteria necessary to satisfy the

requirement that questions/answers of law or fact exist that are common to the class, as set forth

in the Federal Rules of Civil Procedure, Rule 23 because, inter alia, employees had different

employers, different job requirements, were subject to different wage and hour policies and

practices, and were subject to different collective bargaining agreements.

                       AS AND FOR A TWENTY-EIGHTH DEFENSE

       Plaintiffs and the putative class fail to meet the criteria necessary to satisfy the typicality

requirement, as set forth in the Federal Rules of Civil Procedure, Rule 23 because, inter alia,

employees had different job requirements, different employers, and were subject to different

wage and hour policies and practices.

                        AS AND FOR A TWENTY-NINTH DEFENSE

       Plaintiffs and the putative class fail to meet the criteria necessary to satisfy the

requirement that the representative party fairly and adequately protect the interests of the class,

as set forth in the Federal Rules of Civil Procedure, Rule 23.




866286-1                                         18
           Case 1:18-cv-10989-JMF Document 19 Filed 12/19/18 Page 19 of 20



                           AS AND FOR A THIRTIETH DEFENSE

       Class certification is inappropriate as common questions/answer of law and/or fact do not

predominate among the putative class members and Plaintiffs because, inter alia, Plaintiffs

worked at different locations, worked for different employers, were subject to different

employment policies, and performed different job responsibilities.

                         AS AND FOR A THIRTY-FIRST DEFENSE

       Class certification is inappropriate, as it is not a superior method for adjudicating this

controversy because the claims asserted by Plaintiffs require an individual factual inquiry

regarding each individual putative class member.

                       AS AND FOR A THIRTY-SECOND DEFENSE

       The Complaint is barred in whole or in part by the doctrines of res judicata and/or

collateral estoppel.

                        AS AND FOR A THIRTY-THIRD DEFENSE

       Without admitting Defendants employed Plaintiffs, Plaintiffs’ claims are barred in whole

or in part to the extent the work they performed falls within exemptions, exclusions, offsets,

credits, or allowances (including but not limited to tip allowances) including those provided for

in Sections 3 of the FLSA, 29 U.S.C. § 203 and/or the New York State Labor Law, its

regulations and Court interpretations thereof.

                       AS AND FOR A THIRTY-FOURTH DEFENSE

       Plaintiffs and the persons on whose behalf they purport to bring this action, have not

pleaded facts supporting an equitable tolling of the statute of limitations and their claims are not

subject to same.




866286-1                                         19
           Case 1:18-cv-10989-JMF Document 19 Filed 12/19/18 Page 20 of 20



                         AS AND FOR A THIRTY-FIFTH DEFENSE

       Plaintiffs failed to exercise reasonable care to mitigate their damages, if any, and their

right to recover against Defendants should be reduced and/or eliminated due to such failure.

                                 RESERVATION OF RIGHTS

       Defendants reserve the right to amend its Answer during the course of this litigation.

Defendants also reserve the right to assert such additional defenses as may appear and prove

applicable during the course of this action.

       WHEREFORE, having fully answered Plaintiffs’ allegations, Defendants respectfully

request the dismissal of the Complaint, with prejudice, an award of costs, including reasonable

attorney’s fees incurred in the defense of this action, and such other and further relief as the

Court deems just and proper.

Date: Mineola, New York
      December 19, 2018

                                      MELTZER, LIPPE, GOLDSTEIN & BREITSTONE, LLP

                                      By: ______/s/____________________________
                                      Nicholas P. Melito, Esq.
                                      Jonathan D. Farrell, Esq.
                                      Larry R. Martinez, Esq.
                                      Attorneys for Defendant Highgate Hotels, L.P.
                                      190 Willis Avenue
                                      Mineola, New York 11501
                                      T: (516) 747-0300


To:    JOSEPH & NORINSBERG, LLC (Via ECF)
       Chaya M. Gourarie, Esq.
       Jon L. Norinsberg, Esq.
       Attorneys for Plaintiffs and the putative class
       225 Broadway, Suite 2700
       New York, New York 10007
       T: (212) 227-5700




866286-1                                        20
